DETAILED ACTION
Summary
Claims 1-3, 6, 8-21 are pending in the current application. Claims 13-16, and 21 are rejected under 35 USC 101. Claims 8 and 10 are rejected under 35 USC 112(b). Claim 10 is rejected under 35 USC 112(d). Claims 1-3, 6, 8-21 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2020 has been entered.
 
Drawings
The drawings were received on 9/2/2020.  These drawings are acceptable.

Claim Objections
Claim 10 objected to because of the following informalities:
Claim 10 recites “investigating the estimated location for the associated nerve using ultrasound is performed”. It should recite “investigating the estimated location for the associated nerve is performed.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 13-16, and 21 rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 13 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 13 was amended to recite “wherein the emitter energy closes the identified blood vessel”. This is positively reciting the human body (As the emitted energy must be closing the identified blood vessel, which means the blood vessel must be present”. The claim should recite “wherein the emitted energy is configured to close the identified blood vessel” to make the claim patent eligible.
Claims 14-16 and 21 contain the same limitation, and are rejected under 35 USC 101 for substantially the same reasons.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "sufficiently close" in claim 8 is a relative term which renders the claim indefinite.  The term "sufficiently close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how close a nerve needs to be for it to be considered “sufficiently close” enough to be the cause of the headaches. It is noted that claims 9 and 17 define “sufficiently close”, and are not rejected under 35 USC 112(b).
Claim 10, dependent from the above claim rejected under 35 USC 112(b) is also rejected, as the limitations of the dependent claim fail to cure the deficiencies identified above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 was amended to explicitly state that “investigating the estimated location for the associated nerve” was performed by “the Doppler ultrasound device”. Claim 10 states that the investigating can occur with either “the Doppler ultrasound device or an ultrasound device that is separated from the Doppler ultrasound device”. This is expanding the scope of the claim, and therefore failing the further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 3, 6, 11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guyuron et al. (Guyuron, Bahman, et al. "Use of a Doppler signal to confirm migraine headache trigger sites." Plastic and reconstructive surgery 135.4 (2015): 1109-1112.) in view of Shevel (Shevel, Elliot. "Vascular surgery for chronic migraine." Clinical Practice 4.4 (2007): 451.) and Cohen (U.S PGPub 2005/0065531 A1).
Regarding Claim 1, Guyuron teaches a method for treating headaches of a patient caused by a blood vessel irritating an associated nerve (Abstract), the method performed using a Doppler ultrasound device (Pg. 1111, Fig 3), the method comprising: 
using the Doppler ultrasound device, investigating an estimated location of an origin of the headaches (Pg. 1110, Patients and Methods) for the blood vessel (Pg. 1110, Results); 
such that pressure or irritation is reduced on the associated nerve (Pg. 1111, Conclusion, decompression is the treatment for the nerve).
Guyuron fails to teach a treatment device or identifying the blood vessel at the estimated location during the investigating using the Doppler ultrasound device, using the treatment device, emitting energy towards the identified blood vessel to close the identified blood vessel.
Shevel teaches a method for treating chronic migraines. This system uses a Doppler ultrasound to located vessels at an estimate location (Pg. 453, Surgical Technique). The physician then cauterizes the identified arteries with a treatment device (Pg. 453, Superficial temporal artery (main trunk)).
It would have been obvious to one of ordinary skill in the art to modify the system of Guyuron to treat the migraine by cauterizing the vessel, as taught by Shevel, because this positively treated migraines in patients with a severely compromised quality of life, thereby improving their quality of life, as recognized by Shevel (Pg. 455, Conclusion). 
The combination of references fails to explicitly using the treatment device and without invasive surgery, emitting energy towards the identified blood vessel to close the identified blood vessel.
Cohen teaches a blood vessel occlusion system (Abstract). This system non-invasively [0016] emits radiofrequency waves to ablate a target blood vessel [0039]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the blood vessel is closed non-invasively, as taught by Cohen, because non-invasively performing the ablation reduces the risk of infection and increases the safety of the procedure, as recognized by Cohen [0016].
Regarding claim 2, the combination of references teaches the invention substantially as claimed. Guyuron further teaches wherein the estimated location of the origin of the headaches comprises one or more locations on a surface of a head of a patient (Pg. 1110, Fig. 1).
Regarding Claim 3, the combination of references teaches the invention substantially as claimed. Guyuron further teaches wherein the blood vessel is identified when an arterial Doppler signal is detected by the Doppler ultrasound device (Pg. 1110, Results, as the Doppler ultrasound detects an artery, which means an arterial Doppler signal is detected).
Regarding Claim 6, the combination of references teaches the invention substantially as claimed. Guyuron further teaches each of the one or more locations is investigated using the Doppler ultrasound device (Pg. 1110-1111, Results, 32 patients treated and 34 spots investigated means multiple sites must have been investigated on a single patient with the Doppler ultrasound).
Guyuron fails to explicitly teach for each of the one or more locations at which the blood vessel is identified by the investigation, the closing is performed using the treatment device.
Shevel teaches cauterizing each of the identified vessels (Pg. 451, Diagnosis and Table).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system to have the estimated location be a plurality of locations, as taught by Shevel, because that multiple vessels (locations) are involved in the pain process, and in order to adequately treat the migraine multiple vessels need to be cauterized, as recognized by Shevel (Pg. 451, Diagnosis).
Regarding Claim 11, Guyuron teaches a system for treating headaches of a patient caused by a blood vessel irritating an associated nerve (Abstract), the system comprising: 
a Doppler ultrasound device configured to identify presence of the blood vessel (Pg. 1110, Results) using ultrasound at an estimated location of an origin of the headaches; (Pg. 110, Patients and Methods)  
such that pressure or irritation is reduced on the associated nerve (Pg. 1111, Conclusion, decompression if the treatment of the nerve).
Guyuron fails to teach explicitly teach emitting energy to close a blood vessel to reduce the pressure or irritation on the associated nerve.
Shevel teaches a method for treating chronic migraines. This system uses a Doppler ultrasound to located vessels (Pg. 453, Surgical Technique). The physician then cauterizes the identified arteries with a treatment deice (Pg. 453, Superficial temporal artery). The system uses a separate device to identify and cauterize the vessels (Pg. 453 Surgical technique, the ultrasonic Doppler flow model does not contain a cauterizing tool).
It would have been obvious to one of ordinary skill in the art to modify the system of Guyuron to treat the migraine by cauterizing the vessel, as taught by Shevel, because this positively treated migraines in patients with a severely compromised quality of life, as recognized by Shevel (Pg. 455, Conclusion).
The combination fails to teach a non-invasive treatment device that is physically separate from the Doppler ultrasound device and is configured to emit energy to close the identified blood vessel without invasive surgery.
Cohen teaches a blood vessel occlusion system (Abstract). This system non-invasively [0016] emits radiofrequency waves to ablate a target blood vessel [0039]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the blood vessel is closed non-invasively, as taught by Cohen, because non-invasively performing the ablation reduces the risk of infection and increases the safety of the procedure, as recognized by Cohen [0016].
Regarding Claim 18, the combination of references teaches the invention substantially as claimed. Guyuron further teaches wherein the estimated location is determined by the patient pointing to a location at which the headaches originate (Fig. 1) (Pg. 1110, Patients and Methods).
Regarding Claim 19, the combination of references teaches the invention substantially as claimed. The combination of Guyuron and Shevel fails to explicitly teach wherein the energy is radiofrequency energy and the identified blood vessel is closed by radiofrequency ablation.
Cohen further teaches the energy is radiofrequency energy and the identified blood vessel is closed by radiofrequency ablation [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the blood vessel is closed non-invasively with radio frequency energy, as taught by Cohen, because non-invasively performing the ablation reduces the risk of infection and increases the safety of the procedure, as recognized by Cohen [0016].
Regarding Claim 20, the combination of references teaches the invention substantially as claimed. The combination of Guyuron and Shevel fails to explicitly teach wherein the energy is radiofrequency energy and the identified blood vessel is closed by radiofrequency ablation.
Cohen further teaches the energy is radiofrequency energy and the identified blood vessel is closed by radiofrequency ablation [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the blood vessel is closed non-invasively with radio frequency energy, as taught by Cohen, because non-invasively performing the ablation reduces the risk of infection and increases the safety of the procedure, as recognized by Cohen [0016].

Claim 8-10, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Guyuron in view of Shevel and Cohen as applied to claims 1 and 11, respectively, above, and further in view of Janis et al. (Janis, Jeffrey E., et al. "Anatomy of the auriculotemporal nerve: Variations in its relationship to the superficial temporal artery and implications for the treatment of migraine headaches." Plastic and reconstructive surgery 125.5 (2010): 1422-1428.).
Regarding Claim 8, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach prior to closing the identified blood vessel, with the Doppler ultrasound device, investigating the estimated location for the associated nerve and identifying the associated nerve at the estimated location; and determining that the identified blood vessel is sufficiently close to the associated nerve to be the cause of the headaches.
Janis teaches the relationship between blood vessels and nerves and how that relates to migraines (Abstract). The paper recognizes that in a subset of people, there is a direct relationship between the artery and the nerve, which may be the cause of migraine headaches (Pg. 1424, Discussion). The migraine can then be treated by ligation of the artery in the areas where the artery and nerve are in a direct relationship (Pg. 1424, Discussion). Duplex ultrasound (Doppler and B-mode Ultrasound) can be used to identify the location of the nerve, as well as locate the potential nerve irritation sites, in vivo (Pg. 1426, Col 2, ¶ 3). The artery may cause the migraine headaches when it is close (Pg. 1424, Discussion) or in an intertwining relationship with the artery (Fig. 1-2) (Pg. 1425, ¶1-2).
It would have been obvious to one of ordinary skill in the art to modify the combined system to investigate for an associated nerve, and when the investigation of estimated location identifies a blood vessel and nerve, only cauterizing when the identified blood vessel is sufficiently closes to the associated nerve because Janis teaches that the migraines are cause by the intimate relationship/intertwining of the nerve and artery (Pg. 1424, Discussion). This implies that if the nerve and artery are not sufficiently close (in a direct relationship), the artery is not the cause of migraine. One of ordinary skill would recognize that only performing the surgery when there is a high probably the artery is the cause of the migraine reduces morbidity, and increase the safety to the patient by not undergoing an unnecessary procedure.
Regarding Claim 9, the combination of references teaches the invention substantially as claimed. The combination of Guyuron, Shevel, and White fails to explicitly teach wherein the identified blood vessel is sufficiently close to the associated nerve to be the cause of the headaches if the blood vessel is within less than 3 millimeters from the associated nerve.
Janis further teaches the nerve and artery could be intertwining (i.e. a distance of 0 from the associated nerve) (Fig. 2) (Pg. 1425, ¶ 1).
It would have been obvious to one of ordinary skill in the art to modify the combination so the cauterization only occurs when the identified blood vessel is sufficiently close to the associated nerve because Janis teaches that the migraines are cause by the intimate relationship/intertwining of the nerve and artery (Pg. 1424, Discussion). This implies that if the nerve and artery are not sufficiently close (in a direct relationship), the artery is not the cause of migraine. One of ordinary skill would recognize that only performing the surgery when there is a high probably the artery is the cause of the migraine reduces morbidity, and increase the safety to the patient by not undergoing an unnecessary procedure.
Regarding Claim 10, the combination of references teaches the invention substantially as claimed. The combination of references fails to explicitly teach wherein the investigating of the estimated location for the associated nerve using ultrasound is performed using either the Doppler ultrasound device or an ultrasound device that is separate from the Doppler ultrasound device.
Janis teaches identifying the location of a nerve in vivo using ultrasound (Pg. 1426, Col 2, ¶ 3). This means the nerve must be identified by the Doppler ultrasound device or another device.
It would have been obvious to one of ordinary skill in the art to modify the combination to identify the nerve with an ultrasound device, as taught by Janis, because Janis teaches that the migraines are cause by the intimate relationship/intertwining of the nerve and artery (Pg. 1424, Discussion). This implies that if the nerve and artery are not sufficiently close (in a direct relationship), the artery is not the cause of migraine. One of ordinary skill would recognize that only performing the surgery when there is a high probably the artery is the cause of the migraine reduces morbidity, and increase the safety to the patient by not undergoing an unnecessary procedure.
Regarding Claim 12, the combination of references teaches the invention substantially as claimed. 
Guyuron further teaches using a Doppler ultrasound device (Pg. 1110, Patients and Methods). 
The combination of Guyuron, Shevel, and Cohen fails to explicitly teach the ultrasound device further configured to identify the associated nerve at the estimated location.
Janis teaches identifying the location of a nerve in vivo using duplex ultrasound (Pg. 1426, Col 2, ¶ 3). 
It would have been obvious to one of ordinary skill in the art to modify the combination to identify the associated nerve at the estimated location with an ultrasound device, as taught by Janis, because Janis teaches that the migraines are cause by the intimate relationship/intertwining of the nerve and artery (Pg. 1424, Discussion). This implies that if the nerve and artery are not sufficiently close (in a direct relationship), the artery is not the cause of migraine. One of ordinary skill would recognize that only performing the surgery when there is a high probably the artery is the cause of the migraine reduces morbidity, and increase the safety to the patient by not undergoing an unnecessary procedure.
Regarding Claim 17, the combination of references teaches the invention substantially as claimed. Guyuron fails to explicitly teach wherein the identified blood vessel is sufficiently close to the associated nerve to be the cause of the headaches if the blood vessel is within 5 millimeters of the associated nerve.
Janis further teaches the nerve and artery could be intertwining (i.e. a distance of 0 from the associated nerve) (Fig. 2) (Pg. 1425, ¶ 1).
It would have been obvious to one of ordinary skill in the art to modify the combination so the cauterization only occurs when the identified blood vessel is sufficiently close to the associated nerve because Janis teaches that the migraines are cause by the intimate relationship/intertwining of the nerve and artery (Pg. 1424, Discussion). This implies that if the nerve and artery are not sufficiently close (in a direct relationship), the artery is not the cause of migraine. One of ordinary skill would recognize that only performing the surgery when there is a high probably the artery is the cause of the migraine reduces morbidity, and increase the safety to the patient by not undergoing an unnecessary procedure.

Claim 13, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Guyuron in view of Shevel, Cohen and Batchelor et al.
Regarding Claim 13, Guyuron teaches a device for treating headaches of a patient caused by a blood vessel irritating an associated nerve (Abstract) the device comprising: 
a Doppler ultrasound transducer configured to identify presence of the blood vessel (Pg. 1110, Results) using ultrasound at an estimated location of an origin of the headaches (Pg. 110, Patients and Methods);
such that pressure or irritation is reduced on the associated nerve (Pg. 1111, Conclusion, decompression if the treatment of the nerve).
Guyuron fails to teach energy source, wherein the emitted energy closes the identified blood vessel so that pressure or irritation is reduced on the associated nerve.
Shevel teaches a method for treating chronic migraines. This system uses a Doppler ultrasound to located vessels (Pg. 453, Surgical Technique). The physician then cauterizes the identified arteries with a treatment deice (Pg. 453, Superficial temporal artery). The system cauterizes the vessel, not the nerve, so the treatment device does not directly stimulate the nerve.
It would have been obvious to one of ordinary skill in the art to modify the system of Guyuron to treat the migraine by cauterizing the vessel, as taught by Shevel, because this positively treated migraines in patients with a severely compromised quality of life, as recognized by Shevel (Pg. 455, Conclusion).
The combination fails to explicitly teach a non-invasive energy source that is physically connected to the Doppler ultrasound transducer such that a focal point of energy emitted by the energy source is focused on the estimated location during positioning of the Doppler ultrasound transducer at the estimated location.
Batchelor teaches a method for ablating a blood vessel (Abstract). This system contain a radiofrequency source (Fig. 2, 80) that it physically connected to the Doppler ultrasound transducer [0018]+[0020]. The transducer is used to position and guide the needle probe, which means the focus of the ultrasound is on the estimated located while the probe is deployed to the estimated location [0020].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system to have the Doppler ultrasound transducer physically coupled to the ablation source, as taught by Batchelor, because this allows the physician to effectively ablate the blood vessel without affecting surrounding tissue, increasing the safety of the procedure, as recognized by Batchelor [0007].
The combination of references fails to explicitly the energy source is a non-invasive energy source which can close the identified blood vessel without invasive surgery.
Cohen teaches a blood vessel occlusion system (Abstract). This system non-invasively [0016] emits radiofrequency waves to ablate a target blood vessel [0039]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the blood vessel is closed non-invasively, as taught by Cohen, because non-invasively performing the ablation reduces the risk of infection and increases the safety of the procedure, as recognized by Cohen [0016].
Regarding Claim 15, the combination of references teaches the invention substantially as claimed. Guyuron further teaches controller configured treat the area sequentially after imaging the estimated location using the Doppler ultrasound transducer (Pg. 1110, Patients and methods, the system identifies the location with the Doppler ultrasound, then performs the corrective surgery).
Guyuron fails to teach wherein controller is configured to the cause the energy source to emit the energy as a treatment.
Shevel teaches a method for treating chronic migraines. This system uses a Doppler ultrasound to located vessels (Pg. 453, Surgical Technique). The physician then cauterizes the identified arteries with a treatment deice (Pg. 453, Superficial temporal artery). The system cauterizes the vessel, not the nerve, so the treatment device does not directly stimulate the nerve.
It would have been obvious to one of ordinary skill in the art to modify the system of Guyuron to treat the migraine by cauterizing the vessel, as taught by Shevel, because this positively treated migraines in patients with a severely compromised quality of life, as recognized by Shevel (Pg. 455, Conclusion).
Regarding Claim 21, the combination of references teaches the invention substantially as claimed. The combination of Guyuron, Shevel, and Batchelor fails to explicitly teach wherein the energy is radiofrequency energy and the identified blood vessel is closed by radiofrequency ablation.
Cohen further teaches the energy is radiofrequency energy and the identified blood vessel is closed by radiofrequency ablation [0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the blood vessel is closed non-invasively with radio frequency energy, as taught by Cohen, because non-invasively performing the ablation reduces the risk of infection and increases the safety of the procedure, as recognized by Cohen [0016].


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Guyuron in view of Shevel, Cohen, and Batchelor as applied to claim 13 above, and further in view of Curley (U.S Patent 5,788,636).
Regarding Claim 14, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach a controller configured to cause the energy source to emit the energy simultaneously with the Doppler ultrasound transducer imaging the estimated location.
Curley teaches a method for simultaneously ablating and forming an ultrasonic image of tissue (Abstract). This occurs by interleaving the current application and ultrasonic detection (Col 4, lines 35-42).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined system to simultaneously perform ablation and ultrasonic imaging of the estimate location, as taught by Curley, because this allows the ablation to be traced in during the procedure, improving the accuracy of the procedure, as recognized by Curley (Col 1, lines 38-52).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Guyuron in view of Shevel, Cohen, and Batchelor as applied to claim 13 above, and further in view of Janis.
Regarding Claim 16, the combination of references teaches the invention substantially as claimed. 
Guyuron further teaches using a Doppler ultrasound device (Pg. 1110, Patients and Methods). 
The combination of references fails to explicitly teach identify the associated nerve causing the headaches.
Janis teaches identifying the location of a nerve in vivo using duplex ultrasound (Pg. 1426, Col 2, ¶ 3). 
It would have been obvious to one of ordinary skill in the art to modify the combination to identify the nerve with an ultrasound device, as taught by Janis, because Janis teaches that the migraines are cause by the intimate relationship/intertwining of the nerve and artery (Pg. 1424, Discussion). This implies that if the nerve and artery are not sufficiently close (in a direct relationship), the artery is not the cause of migraine. One of ordinary skill would recognize that only performing the surgery when there is a high probably the artery is the cause of the migraine reduces morbidity, and increase the safety to the patient by not undergoing an unnecessary procedure.

Response to Arguments
Applicant's arguments filed 9/2/2020 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the rejection under 35 USC 112(b) pertaining to the radio frequency ablation being definition has been fully considered, and is persuasive. The rejection under 35 USC 112(b) has been withdrawn.
Applicant’s arguments with respect to claims 1, 11, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. White is no longer relied on in any of the rejections. Cohen is now relied on to teach the non-invasive energy emission, as detailed more fully above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/Examiner, Art Unit 3793